DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed on 10-01-2020. As directed, claims 1-22 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 3 recites “the chest of the victim” but the term “chest” has not been previously introduced. Examiner suggests replacing “the chest of the victim” with “the victim’s chest” for clarity.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the term “claim 1” in line 1 to differentiate between the preamble of the claim and the additionally recited limitations.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the term “claim 15” in line 1 to differentiate between the preamble of the claim and the additionally recited limitations.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the term “claim 1” in line 1 to differentiate between the preamble of the claim and the additionally recited limitations.  
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
-Examiner suggests adding a comma after the term “claim 1” in line 1 to differentiate between the preamble of the claim and the additionally recited limitations.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herken (US 8,942,803).
Regarding claim 1, Herken discloses a system for assisting a rescuer in providing cardiopulmonary resuscitation (CPR) to a victim (1) (abstract, lines 1-3; Col. 3, lines 34-38), the system comprising: 
at least one motion sensor (17) configured to generate signals indicative of motion of the chest of the victim (1) during CPR chest compressions (Col. 3, lines 34-38; Col. 4, lines 4-10, 19-27, and 35-47); 
and a defibrillator (8) coupled to the at least one motion sensor (17), the defibrillator (8) (Col. 3, lines 29-38) comprising: 
a display screen configured to provide CPR feedback and defibrillation information (Col. 3, lines 29-40 and lines 44-47 which detail the types of CPR feedback that can be given, and includes visual feedback as an example of the feedback provided to the rescuer; Fig. 1 shows a display on the defibrillator); 
and a processor, a memory, and associated circuitry (Col. 3, lines 30-38 describe the control system), wherein the processor is configured to: 
receive the signals indicative of the motion of the chest (Col. 3, lines 34-35; Col. 16, lines 28-34), generate a compression waveform based on the signals indicative of the motion of the chest (Col. 16, lines 28-34), 
detect, in the compression waveform, features characteristic of chest compressions, compare the detected features to a predetermined criterion that distinguishes between manually delivered chest compressions and automated chest compressions delivered by an automated chest compression device (Col. 14, lines 25-55), 
and selectively provide the CPR feedback at the display screen based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (Col. 3, lines 37-40 and 44-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated), wherein the selective provision of the CPR feedback comprises: 
a provision at the display screen of a plurality of CPR parameters if the chest compressions are the manually delivered chest compressions, and a removal from the display screen of at least one CPR parameter of the plurality of CPR parameters if the chest compressions are the automated chest compressions (Col. 3, lines 37-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated).
Regarding claim 4, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the defibrillator (8) comprises a speaker, and the processor is configured to selectively provide audible CPR feedback based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (Col. 3, lines 28-47).
Regarding claim 6, Herken discloses the system of claim 4, as discussed above.
Herken further discloses wherein the selective provision of the audible CPR feedback comprises: a provision by the speaker of a plurality of voice prompts if the chest compressions are the manually delivered chest compressions, and a silencing of at least one voice prompt of the plurality of voice prompts if the chest compressions are the automated chest compressions (Col. 3, lines 28-47 describes feedback that can be audibly delivered to a rescuer during manual compressions; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated).
Regarding claim 7, Herken discloses the system of claim 4, as discussed above.
Herken further discloses wherein the audible CPR feedback comprises one or more of alarms, treatment event reminders, and treatment event timing information (Col. 3, lines 44-47).
Regarding claim 8, Herken discloses the system of claim 4, as discussed above.
Herken further discloses wherein the audible CPR feedback comprises rescuer prompts (Col. 3, lines 28-47).
Regarding claim 13, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the at least one motion sensor (17) comprises an accelerometer (Col. 4, lines 4-10) and further wherein the compression waveform comprises one or more of an acceleration waveform, a velocity waveform, and a displacement waveform (Col. 2, lines 14-20; Col. 4, lines 28-38).
Regarding claim 14, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the detected features comprises a compression rate (Col. 11, lines 15-41), a compression depth (Col. 12, lines 44-63; Col. 13, lines 1-19), a hold time (Col. 13, lines 20-56), a velocity amplitude (Col. 9, lines 38-51), a compression width (Col. 13, lines 20-56), a release time (Col. 10, lines 1-12), a variability of at least one compression parameter (Col. 12, lines 44-63; Col. 13, lines 1-56), and a shape of at least a portion of the compression waveform (Col. 15, lines 60-67).
Regarding claim 15, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the defibrillator (8) comprises a communications interface coupled to the processor (Col. 3, lines 29-38), and wherein the processor is configured to: 
store resuscitative treatment information in the memory, and transmit the resuscitative treatment information via the communications interface (Col. 3, lines 29-47; Col. 14, lines 56-64; Col. 16, lines 7-11 and 28-41).  
Regarding claim 16, Herken discloses the system of claim 15, as discussed above.
Herken further discloses wherein the resuscitative treatment information comprises an indication of an identification of the CPR chest compressions as the manually delivered chest compressions or the automated chest compressions based on the comparison of the detected features with the predetermined criterion (Col. 3, lines 29-47; Col. 14, lines 56-64; Col. 16, lines 7-11 and 28-41).
Regarding claim 18, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the defibrillation information comprises shock timing information, pacer information (Col. 14, lines 7-12).
Regarding claim 19, Herken discloses the system of claim 1, as discussed above.
Herken further discloses wherein the automated chest compressions comprise one of chest compressions delivered by a belt-based compression device or chest compressions delivered by a piston- based compression device (Col. 6, lines 55-63; Figs. 7-9; Col. 9, lines 38-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-3, 11-12, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herken (US 8,942,803) as applied to claim 1 above, in view of Tan (US 2015/0018695).
Regarding claim 2, Herken discloses the system of claim 1, as discussed above.
Herken fails to explicitly discloses wherein the provision at the display screen of the plurality of CPR parameters comprises a provision of the CPR parameters with numbers and letters.  
However, Tan teaches a defibrillator display (paragraphs 44, 46, 48, 49; Figs. 8B-E, 9B-C, 10B-C, and 11) wherein a provision at the display screen of a plurality of CPR parameters comprises a provision of the CPR parameters with numbers and letters (paragraph 124, lines 1-8 and Figs. 8B-C, and E; paragraph 127, lines 1-5 and Figs. 9B-C; Figs. 10B-C; paragraph 131, lines 1-5; Fig. 11) in order to provide useful compression feedback to the rescuer (paragraph 115, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to include visual feedback on the defibrillator display comprising numbers and letters, as taught by Tan, in order to provide useful compression feedback to the rescuer.
Regarding claim 3, Herken in view of Tan disclose the system of claim 2, as discussed above.
Modified Herken further discloses wherein the provision at the display screen of the plurality of CPR parameters comprises a provision of at least one CPR parameter with a geometric shape (Tan: paragraph 131, lines 1-4; Fig. 11, see bar graph with geometric bars).
Regarding claim 11, Herken discloses the system of claim 1, as discussed above.
While Herken discloses selectively providing the CPR feedback at the display screen based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (Col. 3, lines 37-40 and 44-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated), 
and wherein the selective provision of the CPR feedback comprises: 
a provision at the display screen of a plurality of CPR parameters if the chest compressions are the manually delivered chest compressions, and a removal from the display screen of at least one CPR parameter of the plurality of CPR parameters if the chest compressions are the automated chest compressions (Col. 3, lines 37-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated), Herken fails to explicitly disclose that the CPR feedback comprises compression rate and compression depth provided at the display.
However, Tan teaches a defibrillator display (paragraphs 44, 46, 48, 49; Figs. 8B-E, 9B-C, 10B-C, and 11) wherein a plurality of CPR parameters comprise a compression rate and a compression depth (paragraph 124, lines 1-8 and Figs. 8B-C, and E; paragraph 127, lines 1-5 and Figs. 9B-C; Figs. 10B-C; paragraph 131, lines 1-5; Fig. 11) in order to provide useful compression feedback to the rescuer (paragraph 115, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to include CPR parameter feedback for compression rate and compression depth, as taught by Tan, in order to provide useful compression feedback to the rescuer.
Regarding claim 12, Herken in view of Tan disclose the system of claim 11, as discussed above.
Modified Herken further discloses wherein the plurality of CPR parameters comprises a release reminder (Col. 3, lines 44-47), and a provision at the display screen of the of the release reminder if the chest compressions are the manually delivered chest compressions, and a removal from the display screen of the release reminder if the chest compressions are the automated chest compressions (Col. 3, lines 28-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated).
Regarding claim 17, Herken discloses the system of claim 1, as discussed above.
Herken further discloses the system comprising defibrillation electrodes (3) (Col. 3, lines 20-22) configured to: 
couple to the defibrillator (8) and the victim (1) (Col. 3, lines 17-22), 
generate signals indicative of an electrocardiogram (ECG) waveform for the victim (1) (Col. 3, lines 28-33 and 38-40), 
and deliver a defibrillation shock to the victim (1) (Col. 3, lines 28-33), 
wherein the processor is configured to: 
control the delivery of the defibrillation shock based at least in part on the detected features in the compression waveform (Col. 10, lines 20-59).
Herken fails to explicitly disclose providing the ECG waveform at the display screen.
However, Tan teaches a defibrillator display (paragraphs 44, 46, 48, 49; Figs. 8B-E, 9B-C, 10B-C, and 11) providing the ECG waveform at the display screen (paragraph 117, lines 1-6; Figs. 7, 8B-E, 9B-C, 10B-C, and 11) in order to display relevant physiological and compression information in a single location for the rescuer (paragraph 12, lines 13-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to include an ECG waveform on the display, as taught by Tan, in order to display relevant physiological and compression information in a single location for the rescuer.
Regarding claim 20, Herken discloses the system of claim 1, as discussed above.
Herken further discloses the system comprising one or more physiological sensors (3) communicatively coupled to the processor and configured to generate signals indicative of physiological parameter information for the victim (Col. 3, lines 19-37).
Herken fails to explicitly disclose wherein the processor is configured to: 
determine the physiological parameter information, and provide the physiological parameter information at the display screen.  
However, Tan teaches a defibrillator display (paragraphs 44, 46, 48, 49; Figs. 8B-E, 9B-C, 10B-C, and 11) providing an ECG waveform at the display screen (paragraph 117, lines 1-6; Figs. 7, 8B-E, 9B-C, 10B-C, and 11) in order to display relevant physiological and compression information in a single location for the rescuer (paragraph 12, lines 13-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to include an ECG waveform (physiological parameter) on the display, as taught by Tan, in order to display relevant physiological and compression information in a single location for the rescuer.
Regarding claim 21, Herken in view of Tan disclose the system of claim 20, as discussed above.
Modified Herken further discloses wherein the physiological parameter information comprises electrocardiogram (ECG) information (Herken: Col. 3, lines 19-37; Tan: (paragraph 117, lines 1-6; Figs. 7, 8B-E, 9B-C, 10B-C, and 11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herken (US 8,942,803), as applied to claim 4 above, in view of Liden (US 2009/0270931).
Regarding claim 5, Herken discloses the system of claim 4, as discussed above.
While Herken discloses selectively providing the CPR feedback at the display screen based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (Col. 3, lines 37-40 and 44-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated), 
and wherein the selective provision of the CPR feedback comprises: 
a provision at the display screen of a plurality of CPR parameters if the chest compressions are the manually delivered chest compressions, and a removal from the display screen of at least one CPR parameter of the plurality of CPR parameters if the chest compressions are the automated chest compressions (Col. 3, lines 37-47; Col. 11, lines 15-41 describes that the system provides a prompt during manual compression and before defibrillation to receive input from the rescuer that they are not touching the patient, such that the system is capable of providing feedback during the manual compressions and not providing certain feedback when the compressions are automated), Herken fails to disclose wherein the selective provision of the audible CPR feedback comprises: 
a provision by the speaker of a metronome if the chest compressions are the manually delivered chest compressions, and a silencing of the metronome if the chest compressions are the automated chest compressions.
However, Liden teaches the audible CPR feedback comprising a provision by the speaker of a metronome for manually delivered chest compressions (paragraph 57, lines 1-5) for the purpose of providing a rescuer with an audible pace to follow for compressions (see Table 1, audible instructions for 5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audible CPR feedback disclosed by Herken to include audible feedback by a metronome, as taught by Liden, in order to provide a rescuer with an audible pace to follow for compressions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herken (US 8,942,803), as applied to claim 8 above, in view of Elghazzawi (US 2013/0053649).
Regarding claim 9, Herken discloses the system of claim 8, as discussed above.
Herken fails to disclose wherein the rescuer prompts comprise one or more of a prompt to start resuscitative treatment, a prompt to determine if the victim requires CPR, a prompt to start manual chest compressions, a prompt to determine if the rescuer wants to provide the automated chest compressions, a prompt to attach the automated chest compression device to the victim, and a prompt to determine if the rescuer wants to continue CPR.  
	However, Elghazzawi teaches that typical AED devices provide the rescuer with a prompt to start resuscitative treatment in order to facilitate other, unhindered, analyses by the AED, and provide the results of the analyses to the rescuer (paragraph 5, lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to provide a prompt to the rescuer to start and stop resuscitation, as taught by Elghazzawi, in order to facilitate other, unhindered, analyses by the AED, and provide the results of the analyses to the rescuer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herken (US 8,942,803), as applied to claim 1 above, in view of Palazzolo (US 2004/0082888).
Regarding claim 10, Herken discloses the system of claim 1, as discussed above.
Herken fails to disclose wherein the processor is configured to provide a message identifying the chest compressions as the automated chest compressions at the display screen.  
However, Palazzolo teaches displaying a compression waveform when compressions are either manual or automated in order to provide evaluation of compression performance for both the manual and automated compressions (paragraph 53, lines 11-16; paragraph 142, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to further include a message identifying chest compressions as the automated compressions at the display screen, as taught by Palazzolo, in order to provide evaluation of compression performance for both the manual and automated compressions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Herken (US 8,942,803), as applied to claim 1 above, in view of Freeman (US 2014/0342331).
Regarding claim 22, Herken discloses the system of claim 1, as discussed above.
Herken fails to disclose wherein the defibrillator comprises a haptic device and the processor is configured to selectively provide haptic CPR feedback.
However, Freeman teaches a defibrillator (108) (paragraph 75, lines 1-2) for providing feedback to rescuers (paragraph 75, lines 9-15) including a haptic device and the processor is configured to selectively provide haptic CPR feedback (paragraph 745, lines 9-15 indicate a vibrator for feedback; paragraph 77, lines 8-11 additionally cite haptic feedback) in order to minimize the chance of distracting other rescuers with other forms of feedback, and to further provide a rhythm for the rescuer to synchronize compressions with (paragraph 77, lines 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Herken to provide haptic feedback, as taught by Freeman, in order to minimize the chance of distracting other rescuers with other forms of feedback, and to further provide a rhythm for the rescuer to synchronize their compressions with.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,832,594. Although the claims at issue are not identical, they are not patentably distinct from each other as will be outlined in the foregoing rejections.
Regarding claim 1, Tan (‘594) discloses a system for assisting a rescuer in providing cardiopulmonary resuscitation (CPR) to a victim (claim 1, lines 1-2), the system comprising: 
at least one motion sensor configured to generate signals indicative of motion of the chest of the victim during CPR chest compressions (claim 1, lines 3-6); 
and a defibrillator coupled to the at least one motion sensor (claim 21, lines 1-9; claim 25, lines 1-3), the defibrillator comprising: 
a display screen configured to provide CPR feedback and defibrillation information (claim 1, lines 29-30; claim 18, lines 1-5; claim 24, lines 4-12); 
and a processor, a memory, and associated circuitry (claim 1, lines 7-9), wherein the processor is configured to: 
receive the signals indicative of the motion of the chest, generate a compression waveform based on the signals indicative of the motion of the chest (claim 1, lines 10-12), 
detect, in the compression waveform, features characteristic of chest compressions (claim 1, lines 13-14), 
compare the detected features to a predetermined criterion that distinguishes between manually delivered chest compressions and automated chest compressions delivered by an automated chest compression device (claim 1, lines 15-24), 
and selectively provide the CPR feedback at the display screen based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (claim 1, lines 25-28; claim 18, lines 1-5), 
wherein the selective provision of the CPR feedback comprises: 
a provision at the display screen of a plurality of CPR parameters if the chest compressions are the manually delivered chest compressions (claim 18, lines 1-5; claim 3, lines 5-10; claim 7, lines 5-11), 
and a removal from the display screen of at least one CPR parameter of the plurality of CPR parameters if the chest compressions are the automated chest compressions (claim 18, lines 1-5; claim 3, lines 5-10; claim 7, lines 5-11).
Regarding claim 2, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses that the provision at the display screen of the plurality of CPR parameters comprises a provision of the CPR parameters with numbers and letters (claim 18, lines 1-5; claim 19, lines 1-3).  
Regarding claim 3, Tan (‘594) discloses the system of claim 2, as discussed above.
Tan (‘594) wherein the provision at the display screen of the plurality of CPR parameters comprises a provision of at least one CPR parameter with a geometric shape (claim 18, lines 1-5; claim 9, lines 3-5; claim 10, lines 1-3).  
Regarding claim 4, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) discloses wherein the defibrillator comprises a speaker, and the processor is configured to selectively provide audible CPR feedback based at least in part on whether the chest compressions are the manually delivered chest compressions or the automated chest compressions (claim 18, lines 1-5; claim 31, lines 1-4).  
Regarding claim 5, Tan (‘594) discloses the system of claim 4, as discussed above.
Tan (‘594) wherein the selective provision of the audible CPR feedback comprises: 
a provision by the speaker of a metronome if the chest compressions are the manually delivered chest compressions, and a silencing of the metronome if the chest compressions are the automated chest compressions (claim 18, lines 1-5; claim 31, lines 1-4).  
Regarding claim 6, Tan (‘594) discloses the system of claim 4, as discussed above.
Tan (‘594) further discloses wherein the selective provision of the audible CPR feedback comprises: 
a provision by the speaker of a plurality of voice prompts if the chest compressions are the manually delivered chest compressions, and a silencing of at least one voice prompt of the plurality of voice prompts if the chest compressions are the automated chest compressions (claim 18, lines 1-5; claim 3, lines 5-10; claim 20, lines 1-12).  
Regarding claim 7, Tan (‘594) discloses the system of claim 4, as discussed above.
Tan (‘594) further discloses wherein the audible CPR feedback comprises one or more of alarms, treatment event reminders, and treatment event timing information (claim 18, lines 1-5; claim 20, lines 1-12).  
Regarding claim 8, Tan (‘594) discloses the system of claim 4, as discussed above.
Tan (’594) further discloses wherein the audible CPR feedback comprises rescuer prompts (claim 18, lines 1-5; claim 20, lines 1-12).  
Regarding claim 9, Tan (‘594) discloses the system of claim 8, as discussed above.
Tan (’594) further discloses wherein the rescuer prompts comprise one or more of a prompt to start resuscitative treatment (claim 20, lines 5-6), a prompt to determine if the victim requires CPR (claim 20, lines 6-7), a prompt to start manual chest compressions (claim 20, lines 7-8), a prompt to determine if the rescuer wants to provide the automated chest compressions (claim 20, lines 8-9), a prompt to attach the automated chest compression device to the victim (claim 20, lines 9-11), and a prompt to determine if the rescuer wants to continue CPR (claim 20, lines 11-12).  
Regarding claim 10, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the processor is configured to provide a message identifying the chest compressions as the automated chest compressions at the display screen (claim 18, lines 1-5; claim 32, lines 1-4).  
Regarding claim 11, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the plurality of CPR parameters comprise a compression rate and a compression depth (claim 3, lines 1-3), 
and wherein the selective provision of the CPR parameters comprises: 
a provision at the display screen of the compression rate and the compression depth if the chest compressions are the manually delivered chest compressions (claim 18, lines 1-5; claim 3, lines 5-7), and a removal from the display screen of at least one of the compression rate and the compression depth if the chest compressions are the automated chest compressions (claim 18, lines 1-5; claim 3, lines 8-10).  
Regarding claim 12, Tan (‘594) discloses the system of claim 11, as discussed above.
Tan (‘594) further discloses wherein the plurality of CPR parameters comprise one or more of a release reminder and a perfusion performance indicator (claim 30, lines 1-4), and a provision at the display screen of the one or more of the release reminder and the perfusion performance indicator if the chest compressions are the manually delivered chest compressions (claim 29, lines 1-3; claim 30, lines 1-4; claim 18, lines 1-5), and a removal from the display screen of the one or more of the release reminder and the perfusion performance indicator if the chest compressions are the automated chest compressions (claim 29, lines 1-3; claim 30, lines 1-4; claim 18, lines 1-5).  
Regarding claim 13, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the at least one motion sensor comprises an accelerometer and further wherein the compression waveform comprises one or more of an acceleration waveform, a velocity waveform, and a displacement waveform (claim 9, lines 1-5).  
Regarding claim 14, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the detected features comprise one or more of a compression rate, a compression depth, a hold time, a velocity minimum-to-maximum time, a velocity amplitude, a compression width, a release time, a relaxation time, a variability of at least one compression parameter, and a shape of at least a portion of the compression waveform (claim 17, lines 1-7).  
Regarding claim 15, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the defibrillator comprises a communications interface coupled to the processor (claim 21, lines 1-2), and wherein the processor is configured to: 
store resuscitative treatment information in the memory, and transmit the resuscitative treatment information via the communications interface (claim 26, lines 1-5).  
Regarding claim 16, Tan (‘594) discloses the system of claim 15, as discussed above.
Tan (‘594) further discloses wherein the resuscitative treatment information comprises an indication of an identification of the CPR chest compressions as the manually delivered chest compressions or the automated chest compressions based on the comparison of the detected features with the predetermined criterion (claim 27, lines 1-3).  
Regarding claim 17, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further comprising defibrillation electrodes (claim 21, lines 4-6) configured to: 
couple to the defibrillator and the victim (claim 21, lines 4-6), generate signals indicative of an electrocardiogram (ECG) waveform for the victim (claim 22, lines 1-4), and deliver a defibrillation shock to the victim (claim 22, lines 3-4), wherein the processor is configured to: 
provide the ECG waveform at the display screen (claim 18, lines 1-5; claim 22, lines 1-4), and control the delivery of the defibrillation shock based at least in part on the detected features in the compression waveform (claim 21, lines 7-9).  
Regarding claim 18, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) wherein the defibrillation information comprises one or more of shock energy information (claim 24, lines 7-8), defibrillator equipment status (claim 24, line 9), defibrillator data analysis status (claim 24, lines 9-10), shock timing information (claim 24, line 10), pacer information (claim 24, lines 10-11), and chest impedance information (claim 24, line 11).  
Regarding claim 19, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses wherein the automated chest compressions comprise one of chest compressions delivered by a belt-based compression device or chest compressions delivered by a piston- based compression device (claim 2, lines 15-19).  
Regarding claim 20, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) further discloses the system comprising one or more physiological sensors communicatively coupled to the processor and configured to generate signals indicative of physiological parameter information for the victim, wherein the processor is configured to: 
determine the physiological parameter information, and provide the physiological parameter information at the display screen (claim 18, lines 1-5; claim 28, lines 1-17).  
Regarding claim 21, Tan (‘594) discloses the system of claim 20, as discussed above.
Tan (‘594) further discloses wherein the physiological parameter information comprises one or more of blood pressure information, electrocardiogram (ECG) information, blood flow information, chest impedance information, ventilation information, oxygenation information, and end tidal carbon dioxide information (claim 28, lines 11-17).  
Claim 22 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,832,594 in view of Freeman (US 2014/0342331). 
Regarding claim 22, Tan (‘594) discloses the system of claim 1, as discussed above.
Tan (‘594) fails to disclose wherein the defibrillator comprises a haptic device and the processor is configured to selectively provide haptic CPR feedback.
However, Freeman teaches a defibrillator comprising a haptic device for CPR feedback, (paragraph 75, lines 9-18) and further indicates that vibratory feedback may reduce the distraction for other rescuers in the area and help a rescuer synchronize their chest compressions with the output (paragraph 77, lines 8-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Tan to incorporate haptic feedback from the defibrillator, as taught by Freeman, in order to reduce the distraction for other rescuers in the area and help a rescuer synchronize their chest compressions with the output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Nilson (US 9,713,568) is cited for its relevant discussion of piston and suction cup based automated compressions for active decompression (see Col. 3, lines 5-31)
-Voss (US 9,724,266) is cited for its relevant handheld ACD device (see Fig. 8 and Col. 25, lines 13-22)
-Freeman (US 2013/0023781) is cited for its relevant discussion of open verses closed loop feedback of chest compressions, wherein a rescuer is provided with feedback during manual compressions, and an automated compression device is provided with a closed loop feedback that does not alert the rescuer to the feedback (see paragraphs 144-145)
-Jayne (US 2009/0149901) is cited for its relevant CPR prompting disclosed at paragraphs 98, 101-102, and 114
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785